      Case: 4:20-cv-01721-DDN Doc. #: 1 Filed: 12/07/20 Page: 1 of 4 PageID #: 1


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH WINE,                                       )
                                                   )
         Plaintiff,                                )    Case No.
                                                   )
vs.                                                )    Phelps County Circuit Court
                                                   )    Case No. 20PH-CV01444
RICHARD COMER and                                  )
CRETE CARRIER CORPORATION,                         )
                                                   )    JURY TRIAL DEMANDED
         Defendants.                               )

                                    NOTICE OF REMOVAL

         Defendants Crete Carrier Corporation and Richard Comer, pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446, file this Notice for the Removal of the above-entitled action to the

United States District Court for the Eastern District of Missouri, Eastern Division, and for

grounds therefore respectfully state:

         A.      Venue is proper in the United States District Court for the Eastern District of
                 Missouri, Eastern Division

         1.      The above-entitled action, now pending in the Phelps County, Missouri Circuit

Court, is a civil action at law brought by Plaintiff, above-named, against Defendants to recover

damages.

         2.      The incident alleged by Plaintiff has arisen within the jurisdiction or boundaries

of the United States District Court, Eastern District of Missouri, Eastern Division.

         3.      Pursuant to 28 U.S.C. §1446(a), venue lies in the United States District Court for

the Eastern District of Missouri, Eastern Division, because Phelps County, Missouri is within the

Eastern District of Missouri, Eastern Division.
    Case: 4:20-cv-01721-DDN Doc. #: 1 Filed: 12/07/20 Page: 2 of 4 PageID #: 2


        B.       The Procedural Requirements for Removal are Satisfied

        4.       The Complaint, which is attached hereto as part of Exhibit 1, was filed and served

upon Defendant Crete Carrier Corporation on November 16, 2020. Also, on December 3, 2020,

counsel for Defendants agreed to accept service for Defendant Richard Comer, and it was agreed

that Mr. Comer’s answer would not be due until the same date as Defendant Crete Carrier’s

answer, which is currently December 15, 2020. Accordingly, at the time for filing this Notice of

Removal under 28 U.S.C. § 1446 has not yet expired.

        5.       Written notice of the filing of this Notice of Removal is being given to Plaintiff

and a copy of this Notice of Removal is being filed with the Phelps County Clerk of Court

pursuant to 28 U.S.C. §1446(d).

        6.       A copy of all known process, pleadings and orders from the state case are

attached collectively hereto as Exhibit 1 in accordance with 28 U.S.C. §1446(a).

        C.       There is Diversity Among The Original Parties

        7.       This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a) and removal to this Court is proper pursuant to 28 U.S.C. §1441(b)(2) because

Defendants are not citizens of this State, and there is complete diversity of citizenship between

all parties.

        8.       Plaintiff Joseph Wine was, at the time of the commencement of this action, and

has been ever since, an individual domiciled in Preston County, West Virginia and is a citizen of

West Virginia.

        9.       Defendant Richard Comer was at the time of the commencement of this action,

and has been ever since, an individual domiciled in Florida and is a citizen of Florida.

        10.      Defendant Crete Carrier Corporation is a corporation organized and existing

under the laws of the State of Nebraska, with its principal place of business in Lincoln,
   Case: 4:20-cv-01721-DDN Doc. #: 1 Filed: 12/07/20 Page: 3 of 4 PageID #: 3


Nebraska. Therefore, Defendant Crete Carrier Corporation is a citizen and/or resident of the

State of Nebraska.

       D.      The Amount in Controversy Exceeds $75,000

       11.     The matter and amount in controversy in this action, exclusive of interest and

costs, exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00) as required by

28 U.S.C. § 1332(a).

       12.     Where the defendant seeks to invoke federal jurisdiction through removal, it bears

the burden of proving that the jurisdictional threshold is satisfied. Bell v. Hershey Co., 557 F.3d

953, 956 (8th Cir. 2009). The defendant’s burden under Eighth Circuit law is “to prove the

requisite amount in controversy, by a preponderance of the evidence.” Id. “Under the

preponderance standard, ‘[t]he jurisdictional fact … is not whether the damages are greater than

the requisite amount, but whether a fact finder might legally conclude that they are[.]’” Mishra v.

Coleman Motors, LLC, No. 4:16-cv-01553, 2017 WL 994868, *1, *4 (E.D. Mo. Mar. 15, 2017)

(slip copy) citing Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002).

       13.     A removing defendant may satisfy its burden “by looking at the face of the

complaint alone.” Mishra, 2017 WL 994868, at *4 citing Hartis v. Chicago Title Ins. Co., 694

F.3d 935, 944 (8th Cir. 2002).

       14.     Here, Plaintiff alleges that he suffered injuries in an automobile accident after

being struck by a tractor-trailer, causing personal injuries. Specifically, Plaintiff has alleged that,

as a result of the accident, he “suffered severe injuries and damages, including, but not limited

to: past, present and future physical pain and emotional suffering; past, present and future

medical care, hospitalization and treatment; past and present wage loss and impairment to future

earning capacity; and impairment of health, strength and vitality.” See Exhibit 1.
   Case: 4:20-cv-01721-DDN Doc. #: 1 Filed: 12/07/20 Page: 4 of 4 PageID #: 4


       WHEREFORE, Defendants Crete Carrier Corporation and Richard Comer pray that this

Honorable Court enter an Order causing said Cause No. 20PH-CV01444 of the Phelps County,

Missouri Circuit Court to be removed to this Court for further proceedings, and that this Court

take jurisdiction herein, and make further orders as may be just and proper.


                                            /s/ Kevin L. Fritz
                                           Kevin L. Fritz                      #41638
                                           Alexandra C. Wells                  #67316
                                           LASHLY & BAER, P.C.
                                           714 Locust Street
                                           St. Louis, MO 63101
                                           (314) 621-2939 (Telephone)
                                           (314) 621-6844 (FAX)
                                           klfritz@lashlybaer.com
                                           awells@lashlybaer.com

                                           Attorneys for Defendants

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 7, 2020, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon: David A. Brose, Michael J. Serra, Langdon & Emison, LLC, 911 Main
Street, P.O. Box 220, Lexington, MO 64067, david@lelaw.com, mserra@lelaw.com, Attorneys
for Plaintiff.

                                                       /s/ Kevin L. Fritz
